*67ON APPLICATION FOR REHEARING
Decided March 1, 1937
By THE COURT
The above-entitled cause is now being determined on application ol Kathleen Sheets for rehearing.
Four grounds are set forth, as follows:
1. This court erred in considering the entry filed on May 5, 1921 as authorizing and approving trustee’s investment of the Victor stock and in so deciding.
2. This court erred in finding and deciding that the Victor stock; was worthless and that the trustee was not liable for losses thereon.
3. This court erred in ordering that the entry herein so provided that on payment of the amount found due from the trustee that the note and mortgage be endorsed over to him and he be personally subrogated to all rights of the trustee and the beneficiary thereunder.
4. Misconduct of counsel for the trustee in addressing to this court by letter arguments in support of his cause after the cause had been finally submitted.
We take these several questions up in their order.
Counsel for Mrs. Sheets refers to the case of Pellegrino v Pellegrino, 21 Abs 572, and particularly at page 574. In the reported case this court made the observation that the paper marked "entry” and stamped “filed” in the clerk’s office may not be considered for the reason that it is not an original document and would not take the place of a transcript of journal entries.
We still adhere to that conclusion and our action in the instant case is readily distinguishable.
In the instant case counsel for Mrs. Sheets, at the hearing in the Probate Court, introduced in evidence the entire file and papers, whereas in the reported case the file was not introduced in evidence. There would still be a question as to the competency of this document in the instant case but for the fact that it was drawn from the file and used in the hearing without objection. During the hearing the Probate Court made the comment that the journal entry did not bear his endorsement or approval, whereupon counsel made the observation that nevertheless the same was journalized. Following this the court made the remark “all right,” or some similar expression. Counsel for Mrs. Sheets made no comment or objection. It would be extremely technical at this time to say that the Probate Court made no order authorizing the executor to distribute in kind.
The further question is raised that this document purports to be an order to W. W. Witmeyer, as executor and not as trustee. It is urged that this could not constitute a compliance with §11214 GC. If the action was in a different court and the trustee was a separate, distinct individual, then there might be some merit to the contention. The Probate Court of Clark County, having authorized the executor, W. W. Witmeyer, to distribute in. kind the assets of the estate, part of which, by the express provisions of the application would go to W. Witmeyer, trustee, and the executor, in conformity to such direction, made such distribution in kind, it would be an idle gesture for the trustee immediately thereafter to invoke the provisions of §11214 GC, authorizing him to accept the Viciar stock as an investment.
We find nothing in'the second question to require anything more than was said in the original opinion, except to call attention to that part of the opinion wherein we stated that even if the trustee might have obtained 50% of the value, it would not necessarily follow that he should have sold at that price, since the will provided that he was to sell at such time as he could secure the best price. This gave to him a discretion and he would not be required to do more than exercise prudence. The fact that some stockholders sold for 50c on the dollar, in the absence of any showing as to the time of the sale would not meet the direct evidence that Mr. Witmeyer, the trustee, was unable to find any market nor receive any offer.
We think the question raised under the third proposition recedes from the stand taken by counsel for Mrs. Sheets in the Probate Court and in both reviewing courts. The Probate Court sustained the objections to the trustee’s account and required payment in cash, with interest. The amount was definitely fixed. Mrs Sheets did not prosecute error or appeal from this order, although the order was challenged' by the trustee. Both the Common Pleas and this court sustained the lower court.
Counsel call attention to a statement made at the time of the oral hearing in answer to a question of Judge Bodey. The present members of the court do not recall the question or answer. In preparing the *68original opinion we sought to present a plan by which the entire controversy would be settled and thus avoid further litigation.
. The fact that the property has been sold under foreclosure may suggest a slight change in the journal entry. Counsel should have no difficulty in so framing the entry as to protect all parties.
We find no merit under the claim of misconduct of counsel.
The application for rehearing will be overruled.
BARNES, PJ, and HORNBECK, J, concur.
GEIGER, J, not participating.